Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a doll for simulating asthma symptoms and responding to simulated treatment of those symptoms, classified in G09B23/30, G09B23/28, G09B23/288 and G09B9/08.
II.	Claims 9-14, drawn to a toy breathing machine for association with a doll simulating asthma symptoms and responding to simulating treatment, classified in A61M15/00 and A61M16/06.
	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. Independent Claim 1 in invention I does not require the toy breathing machine as found in independent Claim 9 of invention II. In addition, independent Claim 9 in invention II does not require the doll as found in independent Claim 1 of invention I. In other words, the related product inventions would not have 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.

the inventions require a different field of search (e.g., employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with James Walton on 02/14/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.
Application Status
Present office action is in response to application filed 04/26/2019 and following Applicant’s Representative telephonic provisional election without traverse to prosecute claims 1-8. The status of the claims are as follows. Claims 9-14 are withdrawn from consideration, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-14 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stump et al. (US 20040161732 A1) (Stump), in view of Neuschatz (US 4075782 A). 
Re claim 1:
	[Claim 1]  Stump teaches or at least suggests a doll for simulating asthma symptoms and responding to simulated treatment of those symptoms, the doll comprising: a body containing an internal controller and a programmer; a head including eyes, a nose, and a mouth; a realistic skin-like material on the surface of the head (abstract: educational toy in the form of an interactive microprocessor-controlled doll and associated pseudo-medical equipment are provided for educating chronically ill children about illness treatment and management; Figures 1a-c, 2 a-b, 3-4 and associated text, i.e.  doll may be human shaped, and preferably resembles a small child (child-like doll with hair)…The body of the toy may be composed of any suitable material, however, a soft, flexible and durable material is preferable…). The fact that the human shaped doll resembles a small child at least suggests the human shaped doll has qualities or features of a small child or looks like a small child. Hence, the human shaped doll would expectedly have human skin characteristics on the surface of his/her head. Alternatively, in the event the above interpretation is viewed as not being reasonable, based on the fact that the human shaped doll of Stump resembles (has qualities or features of/looks or seems like) a small child, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, realistic skin-like material on the surface of the head so that the human shaped doll resembling a small child is more humanlike. 
Stump further teaches or at least suggests a first proximity sensor within the head adjacent the mouth; wherein the programmer selectively causes the doll to simulate asthma symptoms; wherein the first proximity sensor detects the presence of a first proximity element adjacent the first proximity sensor and sends a first signal to the programmer (¶ 12:…Some pseudo-medical equipment items may contain only one activator, while others may contain more, such as an inhaler which, in one embodiment, is recognized via a body cavity RF sensing system, and also by a proximity switch located in the doll's mouth…; ¶ 63:…Sensor types, locations and number may be changed as necessary to simulate various additional medical conditions…The microprocessor may trigger a programmed audible response from the audio speaker consisting of : coughing sounds, wheezing sounds,…, or other audible sound…One or more proximity switches 46 are preferably located in various positions throughout the torso and head, and are connected to the microprocessor 44…; ¶ 74: Fig. 7, item 46 (sensor in mouth of doll)…).
Stump appears to be silent on but Neuschatz which relates to dolls which can be made to exhibit a symptom or symptoms of illness or injury (col 1, lines 6-10) teaches or at least suggests wherein the programmer communicates with the first proximity sensor such that the programmer receives the first signal and gradually reduces the illness symptoms (col 1, lines 32-39: a doll which can be made "sick", in the sense that a simulated symptom or symptoms can be made observable, and which can be "treated" by a realistic simulation of actual treatment, with the simulated symptom or 
remains the same regardless of the nature of the illness symptom, which does not further limit the claimed invention either functionally or structurally. Thus, the informational content of the illness symptom represents non-functional descriptive material, which cannot be relied on for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983)
(when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).
	Alternatively or additionally, Stump’s teachings that “the internal electronics of the doll are designed to be compatible for quick adaptation of the same doll to various illnesses. The number of sensors, the sensor locations, and the recorded audio responses can be changed to adapt to a new illness” (¶ 58)  and that “the doll's microprocessor software is preferably compatible with PCs such that the doll can be reprogrammed from an external PC. Such programming will permit the doll to simulate additional or alternate diseases symptoms” (¶ 73) make it prima facie obvious to have modified Neuschatz wherein the programmer causes the speaker to play sounds simulating an asthma attack when the programmer causes the doll to simulate asthma symptoms because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of Stump wherein 
Re claim 2:
	[Claim 2]  Stump in view of Neuschatz teaches or at least suggests the doll according to Claim 1, further comprising: a speaker located within the body and in communication with the programmer, such that the programmer causes the speaker to selectively play sounds; wherein the programmer causes the speaker to play sounds simulating an asthma attack when the programmer causes the doll to simulate asthma symptoms (Stump: ¶ 11:…included in the toy is an audio speaker connected to the internal microprocessor, wherein, upon activation of the microprocessor, said doll is capable of producing audible sound from the audio speaker. The inventive toy is capable of producing coughing and/or wheezing sounds).
Re claim 3:
	[Claim 3]  Stump in view of Neuschatz appears to be silent on the doll according to Claim 1, further comprising: a microphone located within the body and in communication with the programmer; wherein the microphone detects specific audio cues and relays them to the programmer; and wherein the programmer recognizes the specific audio cues and causes the doll to simulate asthma symptoms in response to the specific audio cues. However, the Examiner takes OFFICIAL NOTICE that that the concept and advantages of a simulator responding to sounds captured by an internal microphone of the simulator were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Stump in view of Neuschatz by using the well-known feature of simulator audio inputs so as to yield the predictable result of an enhanced medical teaching resource and play product for children with chronic illnesses that would additionally allow activating strategically placed sensors and switches in response to a child's audio input. 
Re claim 4:
[Claim 4]  Stump appears to be silent on but Neuschatz teaches or at least suggests the doll according to Claim 1, further comprising: a heating skin element beneath the realistic skin-like material in the head, the heating skin element being connected to the programmer; wherein the realistic skin-like material comprises: a thermally-reactive material such that the realistic skin-like material changes color in response to heat from the heating skin element; wherein the programmer communicates with the heating skin element and causes it to heat the realistic skin-like material when the programmer causes the doll to simulate asthma symptoms (col 1, lines 44-48: the doll has a mouth orifice and means for raising the temperature of a part of the doll to simulate a fever, and the mouth orifice is adapted for insertion of a temperature measuring instrument, typically a simulated thermometer; col 1, line 64 – col 2, line 11: When the symptom is fever, a part of the doll, such as the 
Re claim 5:
[Claim 5]  Stump appears to be silent on but Neuschatz teaches or at least suggests the doll according to Claim 1, further comprising: a colored-lighting skin element beneath the realistic skin-like material in the head, the colored-lighting element being connected to the programmer; wherein the realistic skin-like material comprises a translucent material such that the realistic skin-like material changes color in response to colored light from the colored- lighting skin element; and wherein the programmer communicates with the colored-lighting skin element and causes it to output colored light into the realistic skin-like material when the programmer causes the doll to simulate asthma symptoms (col 1, lines 44-48: the doll has a mouth orifice and means for raising the temperature of a part of the doll to simulate a fever, and the mouth orifice is adapted for insertion of a temperature measuring instrument, typically a simulated thermometer; col 1, line 64 – col 2, line 11: When the symptom is fever, a part of the doll, such as the forehead, can be warmed by a resistor in a circuit powered by a battery housed with the doll or by any other suitable source…A change in skin color, simulating a symptom, can be accomplished by making the skin of the doll transparent or translucent or foraminous, providing a color filter beneath the skin, and providing an electric lamp within the doll to direct light through the filter and skin when an electric circuit is completed; col 3, lines 25-29: The doll is provided with an electrical resistance heater, in the mouth area if the simulated thermometer is heat-responsive, in another area, such as the forehead area if the simulated thermometer is not heat-responsive…Considering FIG. 2, the doll of FIG. 1 can comprise an electrical circuit comprising a first heating resistor 9, for the mouth region or forehead). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the teachings of Stump to provide colored-lighting skin element beneath the realistic skin-like material in the head as claimed, and taught by Neuschatz so as to yield the predictable result of an enhanced medical teaching resource and play product for children with chronic illnesses that would improve children and parents management of a particular child's condition by providing realistic simulation of illness symptoms.
Re claim 6:
[Claim 6]  Stump in view of Neuschatz teaches or at least suggests the doll according to Claim 1, wherein the first proximity element is located in a mask of a toy breathing machine such that the programmer receives the first signal when the mask is adjacent the first proximity sensor (Stump: ¶ 12:…The pseudo-medical equipment may be in the form of any item normally used in the treatment of the illness such as…a peak flow meter, an inhaler, a nebulizer having a medicine-dispensing unit, which are used with regularity in the treatment of asthma…Some pseudo-medical equipment items may contain only one activator, while others may contain more, such as an inhaler which, in one embodiment, is recognized via a body cavity RF sensing system, and also by a proximity switch located in the doll's mouth…).
Re claim 7:
[Claim 7]  Stump in view of Neuschatz teaches or at least suggests the doll according to Claim 1, wherein the first proximity element is located in a toy inhaler such that the programmer receives the first signal when the toy inhaler is adjacent the first proximity sensor (Stump.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stump in view of Neuschatz, as applied to claim 1, and further in view of BASSON et al. (US 20110053129 A1) (BASSON). 
Re claim 8:
	[Claim 8]  Stump in view of Neuschatz teaches or at least suggests the doll according to Claim 1, further comprising: a second proximity sensor located in a hand of the doll and in communication with the programmer; and a first transceiver connected to and in communication with the programmer; wherein the second proximity sensor detects the presence of a second proximity element adjacent the second proximity sensor and sends a second signal to the programmer (Stump: ¶ 65: A radio frequency sensor (receiver) 53 is located in the doll's torso and is triggered when an item of pseudo-medical equipment is placed near the doll such that a microchip within the equipment is passively coupled to the sensor and a signal is received…Other types of recognition systems known to those skilled in the art can be used in place of a passively coupled RF system…for example:…wireless systems not dependent on physical contact, such as infrared or other known optical means; Fig. 4, items 50 and 52; ¶ 67: FIG. 5 details a second contact sensor 52 which is located in the thumb region of in the doll's hand 10…to allow the doll to identify pieces of pseudo-medical equipment and respond to them…The sensor 52 is electronically connected to the microprocessor 44 using internal electrical wiring 54, and triggers an electronic signal when a conductive item is placed in the dolls' hand…).
	Stump in view of Neuschatz appears to be silent on but BASSON, which generally relates to behavioral monitoring and response systems (¶ 1), teaches or at wherein the second proximity element is located within a toy having a battery, a screen, and a second transceiver; and wherein the programmer communicates with the second proximity sensor such that the programmer receives the second signal and uses the first transceiver to wirelessly communicate with the second transceiver in the toy to cause the toy to display a specific output on the screen (¶ 15: the interactive device 102 can communicate with another interactive device 102 104; ¶ 17:…The interactive device 102 also includes one or more sensors 218, one or more transducers 219, one or more user interfaces 220, and an optional network interface(s) 222 communicatively coupled to the processor; ¶ 18:The one or more user interfaces 220 can include a display…; ¶ 19: The network interface(s) 222 allows the interactive device 102 to connect to and communicate over one or more wired or wireless networks. The network interface(s) 222 also allows the interactive device 102 to connect to and communicate with one or more other interactive devices 104; one interaction operation can include an audible warning…along with a visual cue as well; ¶ 32: multiple interactive devices 102, 104 can interact together to perform one or more interactive actions when a behavior is detected. In this embodiment, when one or more of the devices 102, 104 detect a behavior being monitored for this device 102, 104 it can notify the other device(s) that the behavior has been detected. If one of these devices 102, 104 has been selected as the "main" device then this "main" device can select the appropriate action(s) to be performed by the devices 102, 104…). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Stump in view of Neuschatz by using the well-known features of the 
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715